DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 9-21 in the reply filed on 9/5/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 11is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara (2005/0130766) in view of Kajita et al. (4,840,380).  Claim 1, Nakahara discloses an iron type club head comprising a striking face, a shell including a crown, a sole, heel, toe and an internal weight in the lower portion (figs 1A-1B) [0031].  The loft angle or LA is 26 degrees [0049].  Using the loft angle 26 in the equation D = a – b*LA where a is between 19 and 22 mm and b is .36 11/degrees ranges from 9.64 to 12.64 for the D or the center of gravity depth.  Nakahara discloses a center of gravity depth of 10 (table 1, No. 3).  The moment of inertia about the vertical axis through the center of gravity is 3600 g*cm2 (table 1, No. 3) [0054].  Nakahara does not disclose a set of golf clubs. Kajita teaches a set of iron type golf clubs with at least two clubs having a loft angle that differs by at least 5 degrees (table 1).  One of ordinary skill in the art would have included additional clubs with differing loft angles for player variety.  Claim 2, the weight and the shell are made unitary [0031].  Claim 3, Nakahara discloses the weight is spaced apart from the face insert (fig. 1B).  Claim 4, Nakahara discloses the face may be an insert (fig. 3B). Claim 5, the striking face comprises a different material than the shell [0040].  Claim 11, making the weight removable is within the capabilities of one skilled in the art as an obvious design choice or player variety, see In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  One of ordinary skill in the art would have included additional clubs with differing loft angles for player variety.

Allowable Subject Matter
Claims 6, 9-10 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        



December 12, 2022